
















FIRST AMENDMENT
TO
CREDIT AGREEMENT




THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of May 29,
2013 (the “First Amendment Effective Date”) among GRAYBAR ELECTRIC COMPANY,
INC., a New York corporation (the “Parent Borrower”), Graybar Canada Limited, a
company duly formed by amalgamation under the Companies Act of the Province of
Nova Scotia (the “Canadian Borrower”; together with the Parent Borrower, the
“Borrowers”), the Guarantors party hereto, the Lenders party hereto, BANK OF
AMERICA, N.A., as Domestic Administrative Agent, Domestic Swing Line Lender and
Domestic L/C Issuer and BANK OF AMERICA, N.A., acting through its Canada branch,
as Canadian Administrative Agent, Canadian Swing Line Lender and Canadian L/C
Issuer.


RECITALS


WHEREAS, the Borrowers, the Guarantors, the Lenders, the Domestic Administrative
Agent and the Canadian Administrative Agent are party to that certain Credit
Agreement dated as of September 28, 2011 (as amended or modified from time to
time, the “Credit Agreement”). Unless otherwise defined herein or the context
otherwise requires, terms used in this Amendment, including its preamble and
recitals, have the meanings provided in the Credit Agreement.


WHEREAS, the Credit Parties and the Lenders have agreed to amend certain
provisions of the Credit Agreement as more fully set forth below.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:








--------------------------------------------------------------------------------










AGREEMENT


I.    AMENDMENTS TO CREDIT AGREEMENT.


Subject to the satisfaction of the conditions precedent set forth in Article II,
Section 3 below, from and after the First Amendment Effective Date, the Credit
Agreement is hereby amended in the following respects:


1.    Section 1.01 of the Credit Agreement is hereby amended by amending the
definition of “CDOR Rate” to read as follows:


“CDOR Rate” means the rate per annum equal to the average of the annual yield
rates applicable to Canadian Dollar banker's acceptances at or about 10:00 a.m.
(Toronto, Ontario time) on the first day of such Interest Period (or if such day
is not a Business Day, then on the immediately preceding Business Day) on the
“CDOR Page” (or any display substituted therefor) of Reuters Monitor Money Rates
Service (or such other page or commercially available source displaying Canadian
interbank bid rates for Canadian Dollar bankers' acceptances as may be
designated by the Administrative Agent from time to time) for a term equivalent
to such Interest Period (or if such Interest Period is not equal to a number of
months, for a term equivalent to the number of months closest to such Interest
Period); and if such rates are not available on the Reuters Screen CDOR Page (or
any such other display or page) on any particular day, then the CDOR Rate on
that day shall be calculated as the rate applicable to Canadian Dollar
denominated bankers' acceptances quoted by the Canadian Administrative Agent as
of 10:00 a.m. Toronto, Ontario local time on such day (or if such day is not a
Business Day, then as quoted by the Canadian Administrative Agent on the
immediately preceding Business Day) for a term equivalent to such Interest
Period (or if such Interest Period is not equal to a number of months, for a
term equivalent to the number of months closest to such Interest Period).


2.    Section 1.01 of the Credit Agreement is hereby amended by amending the
definition of “Daily Floating Eurodollar Rate” to read as follows:


“Daily Floating Eurodollar Rate” means (A) with respect to any Swing Line Loan
denominated in Dollars, for each day that it is a Daily Floating Eurodollar Rate
Swing Line Loan, the rate per annum equal to BBA LIBOR as published by Reuters
(or such other commercially available source providing quotations of BBA LIBOR
as may be designated by the Domestic Administrative Agent from time to time) at
approximately 11:00 a.m. (London time) determined two Business Days prior to
such date for deposits in the relevant currency with a term equivalent to one
(1) month; provided, that if such rate is not available at such time for any
reason, then the “Daily Floating Eurodollar Rate” shall be the rate per annum
determined by the Domestic Administrative Agent in accordance with its usual
practice to be the rate at which deposits in U.S. Dollars in same day funds in
the approximate amount of the Daily Floating Eurodollar Rate Swing Line Loan
being made, continued or converted by the applicable Swing Line Lender and with
a term equivalent to one (1) month would be offered by the Domestic Swing Line
Lender's London Branch to major banks in the London




--------------------------------------------------------------------------------




interbank Eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior and (B) with respect to any Swing Line Loan
denominated in Canadian Dollars, for each day that it is a Daily Floating
Eurodollar Rate Swing Line Loan, the 1-month CDOR Rate.         


3.    Section 1.01 of the Credit Agreement is hereby amended by amending the
definition of “Eurodollar Base Rate” to read as follows:


“Eurodollar Base Rate” means:


(a)    (i) for any Interest Period with respect to a Eurodollar Rate Loan
denominated in Dollars, the rate per annum equal to (i) the British Bankers
Association LIBOR Rate or the successor thereto if the British Bankers
Association is no longer making a LIBOR rate available (“BBA LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the applicable Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for deposits in the
relevant currency (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period or (ii) if such rate is not available at
such time for any reason, the rate per annum determined by the applicable
Administrative Agent to be the rate at which deposits in the relevant currency
for delivery on the first day of such Interest Period in Same Day Funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
Bank of America's London Branch to major banks in the London or other interbank
offshore market for such currency at their request at approximately 11:00 a.m.
(London time) two Business Days prior to the commencement of such Interest
Period; and


(ii)    for any Interest Period with respect to a Eurodollar Rate Loan
denominated in Canadian Dollars, the rate per annum equal to the CDOR Rate; and


(b)    for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.
London time determined two Business Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the applicable Administrative
Agent to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Base Rate Loan
being made or maintained with a term equal to one month would be offered by Bank
of America's London Branch to major banks in the London interbank eurodollar
market at their request at the date and time of determination.    


II.    MISCELLANEOUS


1.    Representations and Warranties. Each of the Credit Parties represents and
warrants to the Lenders and each Administrative Agent as follows:






--------------------------------------------------------------------------------




(i)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.


(ii)    This Amendment has been duly executed and delivered by such Credit Party
and constitutes such Credit Party's legal, valid and binding obligation,
enforceable in accordance with its terms, except as such enforceability may be
limited (x) by general principles of equity and conflicts of laws (whether
enforcement is sought by proceedings in equity or at law) or (y) by Debtor
Relief Laws.


(iii)    No consent, approval, authorization or order of, or filing,
registration or qualification with, any Governmental Authority or any other
Person is required in connection with the execution, delivery or performance by
such Credit Party of this Amendment (except for those which have been obtained
on or prior to the First Amendment Effective Date.


(iv)    The representations and warranties of the Credit Parties set forth in
Article VI of the Credit Agreement are true and correct in all material respects
as of the date hereof (except those that expressly relate to an earlier date)
and all of the provisions of the Credit Documents, except as amended hereby, are
in full force and effect.


2.    Effect of Amendment. Except as expressly modified and amended in this
Amendment, all of the terms, provisions and conditions of the Credit Documents
shall remain unchanged and in full force and effect. The Credit Documents and
any and all other documents heretofore, now or hereafter executed and delivered
pursuant to the terms of the Credit Agreement are hereby amended so that any
reference to the Credit Agreement shall mean a reference to the Credit Agreement
as amended hereby.


3.    Condition Precedent. This Amendment shall become effective upon receipt by
the Domestic Administrative Agent of counterparts of this Amendment, duly
executed by: an authorized officer of each Credit Party hereto, the Domestic
Administrative Agent, the Canadian Administrative Agent, and the Required
Lenders.


4.    Counterparts. This Amendment may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument. Delivery of an executed
counterpart of this Amendment by electronic attachment (e.g., “.pdf” or “.tif”
attachment) shall be effective as an original.


5.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS
OF ANOTHER JURISDICTION.


6.    Binding Effect. This Amendment, the Credit Agreement as amended hereby and
the other Credit Documents embody the entire agreement between the parties and
supersede all prior agreements and understandings,




--------------------------------------------------------------------------------




if any, relating to the subject matter hereof, and represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties.


7.    Severability. If any provision of this Amendment is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.


[Signature Pages Follow]










FIRST AMENDMENT TO CREDIT AGREEMENT
GRAYBAR ELECTRIC COMPANY, INC.


    
FIRST AMENDMENT TO CREDIT AGREEMENT
GRAYBAR ELECTRIC COMPANY, INC.








IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.
    


PARENT BORROWER:    GRAYBAR ELECTRIC COMPANY, INC.,
a New York corporation,
as a Borrower and as a Guarantor




By:    /s/ Randall R. Harwood                
Name:    Randall R. Harwood




--------------------------------------------------------------------------------




Title:    Senior VP and Chief Financial Officer




CANADIAN BORROWER:    GRAYBAR CANADA LIMITED,
a company duly formed by amalgamation
under the Companies Act of the Province of Nova Scotia


By:    /s/ Jon N. Reed                
Name:    Jon N. Reed
Title:    Authorized Signer






DOMESTIC ADMINISTRATIVE AGENT:    


BANK OF AMERICA, N.A.,
                    as Domestic Administrative Agent




By:    /s/ Anthony W. Kell        
Name:    _Anthony W. Kell_____        
Title:    _Vice President_______________




CANADIAN ADMINISTRATIVE AGENT:


bank of america, n.a., acting through its Canada branch,
as Canadian Administrative Agent


By:    /s/ Medina Sales de Andrade        
Name:    Medina Sales de Andrade




--------------------------------------------------------------------------------




Title:    Vice President








LENDERS:            BANK OF AMERICA, N.A.,
as a Lender, Domestic L/C Issuer and Domestic Swing Line Lender


By:    /s/ David McCauley            
Name:    David McCauley
Title:    Senior Vice President


BANK OF AMERICA, N.A., acting through its Canada branch,
as Canadian L/C Issuer and Canadian     Swing Line Lender


By:     /s/ Medina Sales de Andrade        
Name:    Medina Sales de Andrade
Title:    Vice President


JPMORGAN CHASE BANK, N.A.,
as a Lender


By:    /s/ Suzanne Ergastolo            
Name:    Suzanne Ergastalo    
Title:    Vice President    








JPMORGAN CHASE BANK, N.A., TORONTO BRANCH
as a Lender




--------------------------------------------------------------------------------






By:    /s/ Michael N. Tam            
Name:    Michael N. Tam    
Title:    Senior Vice President    


PNC BANK, NATIONAL ASSOCIATION,
as a Lender


By:/s/ Thomas S. Sherman    
Name: Thomas S. Sherman
Title: Senior Vice President


SUNTRUST BANK,
as a Lender


By:    /s/ Baerbel Freudenthaler            
Name:    Baerbel Freudenthaler
Title:    Director








U.S. BANK NATIONAL ASSOCIATION,
as a Lender


By:                    
Name:
Title:


COMMERCE BANK,
as a Lender




--------------------------------------------------------------------------------






By:    /s/ Peter M. Ouchi            
Name:    Peter M. Ouchi
Title:    Vice President


REGIONS BANK,
as a Lender


By:    /s/ John Holland            
Name:    John Holland
Title:    Senior Vice President


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender


By:    /s/ Siamak Saidi                
Name:    Siamak Saidi
Title:    Director


FIFTH THIRD BANK,
as a Lender


By:                    
Name:
Title:


COMERICA BANK,
as a Lender


By:    /s/ Mark J. Leveille                
Name:    Mark J. Leveille




--------------------------------------------------------------------------------




Title:    Vice President


UMB BANK, N.A.,
as a Lender


By:                    
Name:
Title:














    




